Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-22-2003

USA v. Swinton
Precedential or Non-Precedential: Non-Precedential

Docket No. 01-1004




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"USA v. Swinton" (2003). 2003 Decisions. Paper 354.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/354


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                  IN THE UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ____________

                                       No. 01-1004


                            UNITED STATES OF AMERICA

                                            v.

                                   ANDRE SWINTON,
                                          Appellant


                      On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                                 (D.C. No. 94-cr-00008-1)
                          District Judge: Hon. Harvey Bartle, III


                        Submitted Under Third Circuit LAR 34.1(a)
                                   December 19, 2002

             Before: SLOVITER, M cKEE, and ROSENN, Circuit Judges

                             (Opinion Filed June 23, 2003)
                        ___________________________________

                            ORDER AMENDING OPINION
                        ___________________________________

       The slip opinion in the above case is hereby amended as follows:

      1.     On page 28, line 2, change “Clark” to “Parker.”

                                   BY THE COURT:

                                             /s/Max Rosenn

                                                       Circuit Judge

Dated:July 18, 2003